Citation Nr: 0834612	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from March 1969 to 
March 1971.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  A surviving spouse of a 
qualifying veteran who died of a service-connected disability 
is entitled to receive Dependency and Indemnity Compensation 
(DIC) benefits.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.312 (2007).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c).  In effect, the 
service-connected disability, to be a contributory cause of 
death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

According to his death certificate, the veteran died on June 
[redacted], 2005, at Knoxville Area Community Hospital.  The 
immediate cause of death was listed as peritonitis.  That 
disease process was due to (or as a consequence of) 
enteritis, liver failure, and alcohol abuse.

At the time of his death, the veteran was service connected 
for type II diabetes mellitus, evaluated as 20 percent 
disabling; bilateral tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 
noncompensably (zero percent) disabling.

Despite the listed diseases on the death certificate, the 
appellant asserts that the veteran died as a result of, at 
least in part, diabetes mellitus.  She believes that the 
veteran's service-connected diabetes mellitus contributed 
substantially or materially to the cause of death.  The 
appellant and her representative have implied that the 
veteran's death certificate has been amended to include 
diabetes mellitus, but an amended death certificate has not 
been made a part of the record.  Alternatively, the appellant 
asserts that the veteran's alcohol abuse was in fact caused 
by post-traumatic stress disorder (PTSD).  She also believes 
that the veteran had PTSD as a result of his military 
service.  Because alcohol abuse was listed on the death 
certificate, the appellant contends that service connection 
is warranted for the cause of the veteran's death.

A review of the record reveals that the most recent medical 
evidence prior to the veteran's death is associated with the 
claims file.  A final discharge summary, dated in June 2005, 
from the Knoxville Area Community Hospital lists the 
following final diagnoses:  spontaneous bacterial 
peritonitis, enteritis, dehydration, hyponatremia, 
leukocytosis, and alcohol abuse and dependency.

Although a history of diabetes mellitus was noted in the most 
recent medical records, the medical providers did not appear 
to link the disease to the other disease processes that were 
listed in the final discharge summary and the death 
certificate.  The appellant submitted a letter from E.J.M., 
M.D., dated in October 2006.  Dr. E.J.M. was one of the 
veteran's treating physicians at Knoxville Area Community 
Hospital.  In the letter, Dr. E.J.M. noted that liver failure 
and alcoholic abuse were immediate causes of the veteran's 
death.  Dr. E.J.M. also noted that the veteran had diabetes 
mellitus.  Dr. E.J.M. gave the opinion that, in his judgment, 
diabetes mellitus should have been listed on the death 
certificate as a significant condition contributing to the 
veteran's death but not resulting in the underlying causes.

In developing the claim, the RO initially scheduled an 
"examination" for a medical opinion concerning any 
relationship between the veteran's diabetes and his death.  
Peculiarly, the RO cancelled the request and obtained an 
opinion via email from a physician at the VA Medical Center 
in Knoxville, Iowa.  The VA physician reviewed the veteran's 
VA electronic records.  He stated that he had very limited 
information because the veteran did not have regular 
appointments.  The VA physician stated that the information 
in the VA system indicated that the veteran's diabetes was 
under excellent control with near-normal readings.  He 
concluded that, with the limited information that he had, it 
was unlikely that diabetes caused the veteran's death.

In this case, there are two opposing medical opinions 
regarding the significance of the veteran's diabetes mellitus 
and the role it played in his death.  Both opinions were 
provided without a review of the claims file and the evidence 
contained therein.  Additionally, neither physician offered a 
detailed rationale for their conclusions.

Given the state of the evidence, the Board finds that a 
remand is necessary in order to obtain a VA medical opinion 
to properly assess the appellant's cause of death claim.  The 
opinion should address whether the veteran's death was 
related to his service-connected diabetes mellitus or in any 
other way related to his active military service.

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
regarding the general notice requirements for DIC claims.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice for 
DIC claims is to include:  (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id. at 352-53.

In light of the remand, the appellant should be sent an 
updated VCAA letter.  The letter should notify the appellant 
of the information and evidence needed to substantiate a 
claim of service connection for the cause of the veteran's 
death in compliance with Hupp.

The accrued benefits claims must also be remanded for further 
development.  Accrued benefits are periodic monetary benefits 
(other than insurance and servicemen's indemnity) to which an 
individual was entitled at death under existing ratings or 
decisions and under laws administered by the VA Secretary, or 
those based on evidence in the file at date of death and due 
and unpaid, that shall, upon the death of such individual, be 
paid to the surviving spouse or other appropriate party.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.1000 (2007).  While an accrued benefits claim is separate 
from the veteran's claim filed prior to death, the accrued 
benefits claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  
For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

The veteran filed several claims during his lifetime.  The 
most recent claim prior to his death was submitted in March 
2004.  At that time, he filed a claim of service connection 
for PTSD.  By a July 2004 rating decision, the RO denied the 
claim.  The veteran was notified of the denial by a letter 
later in July 2004.  The veteran had one year from that date 
to appeal the adverse decision; that is, to file a notice of 
disagreement with the decision.  See 38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 30.302(a) (2007).

A review of the claims file reveals that the veteran did not 
submit a notice of disagreement before he died in June 2005.  
However, the veteran died before the expiration of the one-
year time period for filing a notice of disagreement.  
Therefore, the PTSD claim was not a finally adjudicated claim 
at the time of his death.  See 38 C.F.R. § 3.160(d) (2007).  
Because the PTSD claim had not been finally adjudicated, it 
was a pending claim.  See 38 C.F.R. § 3.160(c) (2007).

The Court has held that it is appropriate for VA to 
adjudicate a claim for accrued benefits purposes if the 
original claim has not been finally adjudicated.  See 
Taylor v. Nicholson, 21 Vet. App. 126, 127 (2007).  In 
Taylor, the Court found that a claim was pending when the 
veteran died approximately one month after the issuance of a 
rating decision without filing a notice of disagreement.  
Unlike the surviving spouse in Taylor, the appellant in the 
present case submitted her DIC application after the 
expiration of the one-year time period for filing a notice of 
disagreement.  Nevertheless, the Board does not find that the 
status of a claim at the time of a veteran's death is 
affected by the date of receipt of a DIC application from a 
surviving spouse.  Here, the veteran died before his claim 
was finally adjudicated; therefore, the claim of service 
connection for PTSD was a pending claim.

In denying the appellant's claim for accrued benefits, the RO 
found that there was no pending claim at the time of the 
veteran's death.  Because a claim of service connection for 
PTSD was pending, the accrued benefits claim must be 
adjudicated by the agency of original jurisdiction on the 
merits in the first instance.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Accordingly, this case is REMANDED for the following actions:

1.  Send an updated VCAA notice letter to 
the appellant and her representative.  
The letter should notify the appellant of 
the information and evidence necessary to 
substantiate a claim of service 
connection for the cause of the veteran's 
death and a claim for accrued benefits.  
See Hupp, 21 Vet. App. at 352-53.  
Provide the appellant with:  (1) a 
statement of the conditions for which the 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate the claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
the claim based on a condition not yet 
service connected.  In the letter, 
request the appellant to identify or 
submit pertinent evidence in support of 
her claim not already of record, 
including an amended death certificate if 
one has been issued.  The appellant and 
her representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  After securing any additional 
records, forward the claims file to a 
physician for a medical opinion report.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated physician.  The physician 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's service-
connected diabetes mellitus contributed 
substantially or materially to the cause 
of his death, or that there was a causal 
relationship between diabetes mellitus 
and the veteran's death.  Additionally, 
the physician should comment as to 
whether any disease process leading to 
the veteran's death began in service or 
otherwise developed as a result of 
disease or injury coincident with 
military service.  The physician must 
provide the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate.

After the requested opinion report has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
physician.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for the cause of the veteran's 
death.  Additionally, adjudicate the 
merits of the claim of service connection 
for PTSD for accrued benefits purposes.  
If any benefit sought is not granted, 
furnish the appellant and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

